* MacRAE, J., did not sit on the hearing of this case.
Upon the call of the case in this Court it appeared from statement of counsel that the matter had been settled, "and that no rights of parties would be affected by the determination of this case, and that the only matter involved is the costs of the action."
Plaintiff's counsel moved to dismiss.
This was an appeal from the refusal of a judgment for the restitution of certain personal property. Since the appeal was taken, the appellant has come into possession of the property, or its equivalent. The Court will not hear a matter merely to adjudicate the costs when the subject-matter of the appeal has been disposed of. S. v.   (405)R. R., 74 N.C. 287; Hasty v. Funderburk, 89 N.C. 93; Pritchardv. Baxter, 108 N.C. 129.
APPEAL DISMISSED.
Cited: Elliott v. Tyson, 117 N.C. 115; Herring v. Pugh, 125 N.C. 438;Van Dyke v. Ins. Co., 174 N.C. 81. *Page 312